UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2173


JI DONG YU, a/k/a Tong Liu,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: April 26, 2018                                         Decided: May 31, 2018


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Cora J. Chang, New York, New York, for Petitioner. Chad A. Readler, Acting Assistant
Attorney General, Linda S. Wernery, Assistant Director, Thankful T. Vanderstar, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ji Dong Yu, a native and citizen of the People’s Republic of China, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the immigration judge’s denial of his requests for asylum and withholding of

removal. * We have thoroughly reviewed the record, including the transcript of Yu’s merits

hearing and all supporting evidence. We conclude that the record evidence does not

compel a ruling contrary to any of the administrative factual findings, see 8 U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s decision, see

INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992). Accordingly, we deny the petition for

review for the reasons stated by the Board. In re Ji Dong Yu (B.I.A. Sept. 25, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                      PETITION DENIED




       *
        Yu does not challenge the denial of his request for protection under the Convention
Against Torture. He has therefore waived appellate review of this claim. See Ngarurih v.
Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004).

                                            2